Undercofler, Justice.
The appeal in this case is from a judgment of the trial court denying a motion to set aside a judgment of the Superior Court of Wayne County, Georgia, because of the alleged denial of a constitutional right. No basis for equitable relief is alleged under Code Ann. § 81A-160 (e) (Ga. L. 1966, pp. 609, 622; Ga. L. 1967, pp. 226, 239, 240).
The Court of Appeals has jurisdiction to decide' questions of law that involve the application, in a general sense, of unquestioned and unambiguous provisions of the Constitution to a given state of facts and that do not involve construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of Georgia or the Supreme Court of the United States. Wiggins v. City of Macon, 224 Ga. 603 (163 SE2d 747) and citations.

Transferred to the Court of Appeals.


All the Justices concur.